per curiam,
This was a motion to dismiss the appeal herein noticed to be heard before the clerk, for non-compliance with Rules 1 and 7 of the Supreme Court, and by agreement of counsel heard by the court.
■ After hearing affidavits and arguments pro and con, the court dismissed the appeal, the appellants, in the judgment of the court, having failed to comply with the requirements of Rules 1 and 7. The court says:
The return and case, or brief for argument, move on separate and distinct lines. The respondent may have the appeal dismissed under Rule 1, because the return has not been filed, though the “Case” or brief for argument, has been properly made up and served upon him, and he may have the appeal dismissed for default of appellant in not serving three printed copies of the case, or brief, on respondent, although the return has been filed in due time.
The agreed statement, intended by the “act to facilitate and save expenses in appeals,” approved March 25, 1875 (Code, sec. 345), to constitute the appeal, should be filed, and the case, or brief for argument, served in the time required ; otherwise the respondent is entitled to have the appeal dismissed. In other words, that act does not dispense with the other requirements as to the return so made up and the case, or brief, for the purpose of the argument.
Motion granted,